 230DECISIONSOF NATIONALLABOR RELATIONS BOARDC & M Sportswear Manufacturing CorporationandAmalgamated ClothingWorkers of America,AFL-CIO. Cases 4-CA-4910 and 4-CA-5003June10, 1970DECISION AND ORDERBY MEMBERS FANNING,MCCULLOCH,AND JENKINSOn March 13, 1970, Trial Examiner James V.Constantine issued his Decision in the above-enti-tled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. He further found that Respon-dent had not engaged in certain other unfair laborpractices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting briefand the General Counsel filed cross-exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the proceeding andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner with thefollowing modifications:1.The parties stipulated that 71 employees werein the unit on June 2, 1969, when the Union de-manded recognition. Additionally, the Trial Ex-aminer found that six other employees whose statuswas contested were also in the appropriate unit onthat date.Four of these six employees, Burridge, Bennett,Warner, and Witter, had formerly been employedby Respondent and had terminated their employ-ment prior to the date recognition was requested.Thus, Burridge left in February 1969 to take apositionas anairline stewardess; Bennett left in Au-gust 1968 to help in her husband's business; Witterresigned in May 1967 to accompany her husbandoverseas; and Warner left in July 1968 to have ababy. They were not rehired until after the strikebegan in August 1969.The Trial Examiner found that the four womenshould be included as part of the unit on the theorythatRespondent had granted them leaves ofabsence when they had initially quit their jobs.We find, however, that the four women leftRespondent's employ for reasons which clearly in-dicated intentions permanently to quit. Further,PresidentVecchio admitted that he routinelygranted leaves of absence to departing personnel.Under these cirsumstances, we cannot rely onVecchio's self-serving statement that these em-ployees had merely taken leaves of absence. Ac-cordingly, we exclude them from the unit as of thedate of demand for recognition.The status of Cora Buckingham was also in issue.The Trial Examiner found that she was not a super-visor,asGeneralCounsel contended, on thegrounds that she merely relays instructions from anacknowledged supervisor, Bowman, grants em-ployees time off or lays off employees only afterconsulting with Bowman, gives instructions of aroutine nature, and spends most of her time atmanual labor.The record discloses, however, that SupervisorBowman works on the second floor of the plant andhas little contact with the shipping departmentlocated on the, first floor. Buckingham is regardedby the employees in that department as their super-visor,she assignswork to them,grantsthem per-mission toleave, instructs them in the performanceof their duties, recommends that employees be re-warded for outstanding service, and is responsiblefor counting items which leave the shipping depart-ment.Additionally, she is listed as "head ofshipping room" on Respondent's payroll, wascharacterized as a supervisor by Vecchio at anunemployment compensation hearing, and receiveda bonus generally granted to those who are super-visors.In weighingall of the above factors, we conclude,contrary to the Trial Examiner, that Buckingham isa supervisor and may not, therefore, be included inthe unit. It follows that coercive remarks made byher to employee Wanda Howard and her interroga-tion of LaVerne Shoemaker which the Trial Ex-aminer credited but which he held could not be at-tributed to Respondent, do, in fact, constitute viola-tions of Section8(a)(1).' In the absence of exceptions thereto, we adoptpro forma.be Trial Ex-aminer's findings as to the 8(a)( I) violations committed by RespondentPresident Vecchio and Supervisor Bowman. C & M SPORTSWEAR MFG. CORP.231In sum,then, with theinclusionof Shoemakerwho was found to be discriminatorily discharged,the total number of employees included in the unitas of the date of demand for recognition was 72rather than 77 as found by the Trial Examiner. Thisdoes not alter his finding, however, that the Union,having obtained 42 valid authorization cards, hadestablished a majority by June 2, 1969.2.We agree with the Trial Examiner's conclu-sion that Respondent's unfair labor practices I aveerased the possibility of holding a fair election andthat a bargaining order is, therefore, an appropriateremedy.In the instant case, there is no question that theUnion had a valid majority on the date that itrequested recognition.Respondent refused torecognize the Union,insisting instead that an elec-tion be held. Yet at the same time, it engaged inseriousmisconduct designed to undermine theUnion's strength and prevent an election whichmight accurately reflect the employees' free choice.Given these circumstances, it is clear that Respon-dent's refusal to grant recognition to the Union vio-lated Section 8(a)(5) of the Act and that a bargain-ing order is therefore warranted.Moreover, we find that even were an 8(a)(5)violation to be absent here, Respondent's unfairlabor practices were so numerous and pervasive asto require a bargaining order to repair their unlaw-ful effect.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, C & M Sportswear Manu-facturing Corporation,Meshoppen, Pennsylvania,itsofficers, agents, successors,and assigns, shalltake the action set forth in the TrialExaminer'sRecommended Order.2 SeeN L R B vCasselPackingCompany, 395 U S 575TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESV. CONSTANTINE,Trial Examiner:This is aconsolidated unfair labor practice case litigatedpursuant to Section10(b) of the National LaborRelationsAct, as amended,hereincalled the Act(29U.S.C. 160(b)).Itconsistsof two cases(4-CA-4910 and 4-CA-5003) whichwere com-bined for the purpose of trial.In Case4-CA-4910the original charge was filed on May 15, 1969. Itwas first amended on May 22, 1969, and againamended on June 13, 1969.In Case 4-CA-5003,the original charge was filed on August 22, 1969.All charges name C&M Sportswear Manufactur-ing Corporation as the Respondent.The ChargingParty in both cases is AmalgamatedClothing Work-ers of America,AFL-CIO.On October 29, 1969,the General Counsel of theNational Labor Relations Board,herein called theBoard,through the Regional Director for Region 4(Philadelphia,Pennsylvania),consolidated saidcases and issued a consolidated complaint based onall the charges and amended charges.In essencesaid complaint alleges that Respondent has violatedSection 8(a)(1), (3), and(5), and that such con-duct affects commerce within the meaning of Sec-tion 2(6) and(7) of the Act. Respondent has an-swered.As orally amended at the hearing, saidanswer admits some facts but denies that Respon-dent committed any unfair labor practices.Pursuant to due notice,the consolidated casecame on to be heard,and was tried before me, atTunkhannock,Pennsylvania,on December 15, 16,and 17, 1969. All parties were represented at andparticipated in the trial and had full opportunity tointroduce evidence,examine and cross-examinewitnesses,filebriefs,and offer oral argument.Although oral argument was waived,each of theparties has submitted a separate brief.This consolidated case presents the following is-sues:1.Whether at all material times Amalgamatedhasbeenthemajoritycollective-bargainingrepresentative of employees in an appropriate unitof Respondent's employees.2.Whether Respondent refused to bargain col-lectivelywithAmalgamated as such majorityrepresentative.3.Whether Respondent engaged in conduct con-travening Section 8(a)(1) of theAct, by (a) coer-cively interrogating employees regarding theirunion activities;(b) threatening -employees withreprisals if they selected Amalgamated as their col-lective-bargaining representative;(c)promisingbenefits to employees if they rejected Amalgamatedas their said representative; (d) telling employees itknew who had signed authorization cards for Amal-gamated; and (e)warned employees not to talkabout Amalgamated.4.Whether Respondent temporarily laid offRoselyn Daily and temporarily laid off and thendischarged employee LaVerne Shoemaker for en-gaging in union and other protected activity.5.Whether a strike of Respondent's employeeswas caused by Respondent's unfair labor practices.6.Whether Cora Buckingham is a supervisor oragent for whose conduct Respondent is liable.Upon the entire record in this case, and from myobservation of the witnesses,Imake the following: 232DECISIONS OFFINDINGS OF FACTI.AS TO JURISDICTIONNATIONAL LABOR RELATIONS BOARDRespondent,a Pennsylvania corporation, is en-gaged at Meshoppen,Pennsylvania,in manufactur-ingand sellingmen's clothingitems.As ofDecember15, 1969,Respondent during the year1969 sold and shippedgoods valued in excess of$50,000 directlyto points outside the Common-wealthof Pennsylvania.Its salesdirectly to suchpoints were valued at lessthan $40,000in 1966 andless than $12,000 in 1968, but they exceeded$50,000 invaluein 1967.During1966, 1967,1968, and 1969 (until November1),Respondentmade out-of-state purchases valued at less than$5,500, $13,000, $13,000, and $10,000, respec-tively.See Respondent's Exhibit5.As of the dateof the hearing of this case, I find thatRespondent isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, andthat itwill effec-tuate the purposesof the Act to assertjurisdictionoverRespondent in this proceeding.II.THE LABORORGANIZATION INVOLVEDAmalgamated ClothingWorkers ofAmerica,AFL-CIO,herein calledAmalgamated or theUnion, is a labor organization within the meaningof Section2(5) of the Act.III.GENERAL COUNSEL'S EVIDENCE RELATING TO THEUNFAIR LABOR PRACTICESA. The Refusal toBargain1.The appropriate unitThe parties have stipulated that thefollowing em-ployees comprisean appropriate unitfor the pur-poses ofcollectivebargainingwithin themeaning ofSection9(b) of the Act:All productionand maintenanceemployees ofRespondent,employedatitsMeshoppen,Pennsylvania,plant,exclusiveof office cleri-calsand supervisors as defined in Section2(11) of the Act.2.Thenumber in the appropriate unitThe parties stipulated that at least 69 employeeswere employed in the appropriate unit when theUnion requested recognition on or about June 2,1969. See General Counsel's Exhibit 2. Dispute hasarisen as to whether certain other persons shouldalso be included therein.These are:Irene Kreus,Diana Burridge, James Williams, Edith Bennett,PatriciaWarner,JoanWitter,CoraBuckingham,and LaVerneShoemaker.It has been stipulated, and I accordinglyfind, thatKreus and Williams belong in the unit.Hence theywill be added to the 69 admittedly in the unit.Bennett,Warner,and Witterare employees whohad been on strikewhen theywere calledin August1969 byPresidentVecchio ofRespondent. I findthereby that theywere members of the unit andthey shouldbe included therein.Diana Burridge left Respondentto be anairlinestewardess.She also workedfor awhile "in somesummer resort."While so employedon these twojobs she was given a leave of absenceby Respon-dent.Later,when Diana'smother informed Pre-sident AngeloVecchiothat Diana was available forwork, Vecchiorehired her.Upon thesefacts I findthat Diana remained an employee of Respondentwhile away on leave of absence, andthat, con-sequently,she shouldbe includedin the unit.For reasons more fully discussed later in thisDecision,Ifind thatBuckingham and Shoemakerbelong in the unit and shouldbe included in it.Buckingham has been found to be an employee andnot a supervisor.Shoemaker has been found tohave been discharged for unionactivity. Such per-sons do not lose their status or identity as em-ployees.Citationof authoritywould be supereroga-tory.HenceIfind that 77 employeeswere em-ployed in the unit whenthe Unionmade its requestfor recognition.3.The union's majorityIn the early part of April 1969,the Union com-mencedanorganizationalcampaignamongRespondent's employees.Itwas in charge of Mur-ray M.Gassman, Amalgamated's national represen-tative. In part this involved holding meetings foremployees and house-to-house visits by Gassman.At many homes Gassman succeeded in "signingup" employees.He also secured signed authoriza-tion cards from employees at such meetings andother locations than homes.These are in evidenceas General Counsel's Exhibits 3a-3jj.However, thatof Edna Sarnosky(General Counsel's Exhibit 3hh)was not signed in Gassman'spresence. Neverthe-less, she received the card from him and sometimelater returned it to him with her signature thereon.Further, in response to his question to her when shehanded him her card, she replied that she hadsigned the card.Signatures to a few cards were obtainedby otheremployees rather than by Gassman.These signa-tureswere "verified"by Gassman by personallyasking such subscribers whether they signed suchcards. They all answered affirmatively. This groupof cards is in evidence as General Counsel's Ex-hibits 3kk-3pp.Accordingly,Ifind that when the Unionrequested Respondent to recognize it on or aboutJune 2, 1969,ithad 42 cards.Since I have found77 employees in the unit, I find that the Union en-joyed a majority in the unit on or about June 2,1969.By a telegram dispatched on May 31, 1969,Amalgamated requested Respondent to recognize it C & M SPORTSWEAR MFG. CORP.233as the majority collective-bargaining representativeof the employees in the appropriate unit and of-fered to prove its majority by a card check con-ducted by an impartial third person. This wasdelivered on June 2, 1969. See General Counsel'sExhibit 5. Respondent by letter dated June 4, 1969,replied expressing doubt of majority and refusingrecognition unless and until said majority wasestablished in a Board-conducted election. SeeGeneral Counsel's Exhibit 6.B. Interference, Restraint, and CoercionAs found above, Union Representative Gassmanheld severalmeetingsof employees. One of thesewas conducted at the Pink Apple Restaurant onRoute 6 between Tunkhannock and Meshoppen,Pennsylvania. Seated "about 10 feet from the meet-ing place" was Respondent's forelady, Minnie Bow-man, whom I find to be a supervisor and agent ofRespondentwithin themeaningof the Act.Although Gassman protested to Mrs. Bowman thatshe "had no right ... to be sitting there so close,"she insisted that it was a public place where she"put in" her take-out order. According to Gassmanthe take-out order counter was located in a dif-ferent section of the restaurant. One of the em-ployees present at this conversation was RoselynDaily, who shortly before had introduced Gassmanto Bowman.About June 3, 1969, a meeting of employeescalled by Gassman formed an organizational com-mittee consisting of several employees, includingRoselyn Daily. See page 2 of General Counsel's Ex-hibit 7. By letter dated June 17, 1969,Gassman in-formed Respondent of the existence of such com-mittee and disclosed in it the names of the em-ployees serving on it. (See General Counsel's Ex-hibit 7. The employee committee members' signa-tures to the first page of said exhibit and the signa-tures appearing on the attachment thereto did notappear on the letter transmitted by Gassman toRespondent. The attachment contains signatures ofemployees attending the meeting organizing saidcommittee. Both sets of signatures are found onlyon Gassman's copy.) This committee met on occa-sion with Respondent's president, Angelo Vecchio.Respondent was notified on July 10, 1969, of addi-tions to the committee. See General Counsel's Ex-hibit 8.By letter of July 10, 1969, Amalgamated againmade a demand on Respondent for recognition andagainoffered to prove its majority. (See GeneralCounsel's Exhibit 8. Employee signatures appearingon this exhibit were not on the original sent toRespondent, but are found on the Union's copy.)Respondent did not answer this letter.By letter dated August 18, 1969, the Union wroteto Respondent again demanding recognition and of-fering to prove its majority. In this same letter 38employees joined in said demand for recognitionand informed Respondent that the Union wasauthorized to display to Respondent their signedauthorization cards. They personallysigned an at-tachment to the letter. See General Counsel's Ex-hibit 9. No reply was made to this by Respondent.About August 8, 1969, the Union called a strikeof Respondent's employees because Respondentrefused to recognize the Union and the committeeof employees ' and these unfair labor practices."On August 7, 1969, 37 employeessigned a resolu-tion authorizing the strike. See General Counsel'sExhibit 10.Roselyn Daily, a sorter at Respondent's plant,signed a union card about April 22, 1969, at aunion meeting held in the Hayloft Restaurant inLawton, Pennsylvania. The next day SupervisorMinnie Bowmanasked Daily "how the Union meet-ing was."Daily replied that she enjoyed it. ThenBowman asked if Daily inquired of the Union whatthe hourlywagewould be `if the Union got in." Atthis point President Vecchio joined them. He askedDaily how the chicken tasted at that union meeting.About 7 a.m. on April 29, 1969,PresidentVecchio showed Daily and other employees a list ofbenefits to be obtained by the Union which Gass-man outlined in a letter which Vecchio held in hishand. At the same time Vecchio assured the em-ployees that it was up to them whether they joinedtheUnion.Vecchio also asked Daily to askquestions about such benefits at a Union meetingscheduled for later that night. Daily promised to doso, but she never conveyed the answers to Vecchio.However, about 11 a.m. Vecchio asked Dailywhether Daily informed some persons in the beautyparlor that enough union cards had been signed"that the Union was coming into the shop." Dailydenied uttering such a statement.About 15minuteslater Supervisor Bowman toldDaily that the latter was laid off. At the time Dailywas not performing her usual task of sorting butwas pressing jackets. When Daily asked for an ex-planation, since there was "plenty of work here,"Bowman replied that she merely was carrying outorders and that Daily should speak to Vecchio as towhy shewas laidoff. Then Daily saw Vecchio andaccused him of punishing her for going to unionmeetings and being prounion. But Vecchio deniedthis.However, he did add that "from now on" anyunion card signer whose regular work ran outwould be sent home and would not be assigned toother duties as in the past. This, he continued, wasbecause the employees were "grabby" and werenot satisfied.The next day Daily saw Vecchio and again ac-cused him of laying her off because she signed aunioncard.Nevertheless, he denied it. Daily didnot return to work until the following Tuesday,May 6, 1969.On May 6 some mixup occurred in obtaining theproper sizes of some clothes. This caused Vecchioto remark to Daily that, if Daily had her mind onher work instead of on the Union, Daily would not 234DECISIONSOF NATIONALhave made that mistake.Continuing,Vecchio saidthat"this is the kind of people that go to theHayloft to the Union meeting."Daily at the trial in-sisted the error was committed by someone elseand was not attributable to her.About May 12,1969, Daily was again laid off forabout a week for lack of sorting work.But otherwork was available, according to her.This otherwork was performed by Malcolm Burridge, a newemployee who had been hired3 or 4weeks beforethis.Daily saw Supervisor Bowman at the union meet-ing of May 6, 1969, which was conducted in thePink Apple Restaurant.She there introduced UnionRepresentative Gassman to Bowman.Some time on June 9, 1969, PresidentVecchioasked Daily if she had solicited employees in theladies' restroom to sign union cards.But shecategorically denied this.Nevertheless he insistedthat she had and produced two witnesses whoclaimed they saw Daily do so.When Daily still de-nied it Vecchio brought forth employee VirginiaBlaisure.At thispont Blaisure said she saw Dailyattempting to sign up employee BettyLou Harvey.Daily responded by stating that such solicitation oc-curred at Daily's work table. ThereuponVecchioordered Daily not to talk union to anyone in theshopor tryto get anyone to sign a union card, or hewouldtake "drastic; measures."In addition,at thitime Daily was restricted toher work area. Her work was thus brought to her.Previously she was allowed to go to another depart-ment to pick up her work.Marguerite Edwards operates a sew-up machineatRespondent'splant.She signed a unionauthorization card and also served on the Union'sorganizing committee. See General Counsel's Ex-hibit7.About July23, 1969, that committee soughtto meet with PresidentVecchio,but he refused totalk to it until he conferred with his attorney.About July29 the committee again attempted tosee Vecchiobut he gave the same answer.Then themembers of the comittee asked for a raise in wages,but Vecchioreplied he could do nothing about this"as long as the Union was there ... trying to getin."Some time later Edwards alone met withVecchio.During this conversationVecchioreferredto a "mistake"he had committed,claiming that theUnion probablywould not have been bothering himif he had "paid insurance rather than give a thirdweek of vacation."Employee Wanda Howard is one of those whosigned a union authorization card. Some timethereafterCoraBuckingham told Wandathat Coraknew who had signed such cards on Cora's floorand that Wanda was one of them;and that Pre-sidentVecchiohad told Corahe could not un-derstandwh' Wandawas for the Union and thus"go against'Vecchio.Although Ifind that Coramade this statement,Ifind that it may not be at-LABOR RELATIONS BOARDtributed to Respondent because I have found thatCora is not a supervisor under the Act.Cora also told Wanda that Cora questioned em-ployeeLaVerneShoemaker about union meetingsand that LaVerne had disclosed to Cora the namesof the signers of cards on that floor.On other occa-sions Cora asked Wanda what went on at unionmeetings and who attended them.For the samereason I find that Respondent is not responsible forthese utterancesby Cora.On another occasion in July 1969, PresidentVecchio told Wanda Howard that he had learnedWanda became interested in the Union"because ofthe insurance"and that"if that's all [Wanda] wasworried about"he would"give[her] the in-surance."Sometime in June 1969, PresidentVecchio told agroup, including Wanda, that if the Union struckthe plant he would nevertheless continue to operateit if 20 employees would"stick with him"; other-wise he would have to close the doors and return towhere he "came from.He also told them that hewould take care of them by increasing their wagesand their insurance;and that if he knew "this wasgoing to happen"he "would have given the in-surance instead of the extra day of paid holidays."Vecchiorepeated these remarks in substance onabout two other occasions.Wanda alsoheard Vecchiospeak toLaVerneShoemaker the day before LaVerne was fired.Vecchio asked to see what LaVerne was writing ona pad.When Vecchio saw it he asked for whom"this information"was being collected.LaVerneanswered he was compiling it for Union Represen-tativeGassman.After scolding LaVerne for this,Vecchio told the former he would be fired fordoing anything like that again.LaVerne was writingdown addresses"on all cartons and coats hangingup.Virginia Blaisure, an employee of Respondent,attended the first union meeting which was held attheHayloft Restaurant. The next day PresidentVecchio asked her if she attended that meeting andshe replied that she had.Then he inquired of herhow many others went to it and she answered about15. Continuing, Vecchio asked her what the Unionoffered which he did not and she told him"the in-surance."Sometime before this Vecchio had askedher how she felt about the Union.Somehow Vecchio knew that Virginia attendedlatermeetings of the Union.He also after eachmeeting asked her what went on thereat.In one ofthese conversations he told her that if the Unioncame in he would have to close down if he"didn'tget the workers."One day Vecchio told her that heknew she had signed a union card and that he couldnot understand it. However,he did add that suchsigning was Virginia's "right."At one time Vecchio told Virginia that if theUnion came in he would have to discharge "someof the slow girls that didn'tmake their rate ... C & M SPORTSWEAR MFG. CORP.becausehe wouldn't be able to keep them." Healso said he would have to "lay off about twomonths out of the year." At another time in July1969 Virginia asked Vecchio fora raise.However,Vecchio told her he could not grant this while theUnion was trying to get in, and that she would get itif she would "stick with" him. She took this tomean thatVecchio could not give anybody a raisewhile aunion organizing campaigncontinued.SupervisorMinnieBowman once asked Virginiaif the latter went to aunion meeting.Bowmanadded that if Virginia "would just stick with"Vecchio, Virginia would benefit from it in the end.Another employee who testified for the GeneralCounsel isShirleyOwen. A summary of hertestimony follows. Sirley signed a union card andattendedunion meetings.About mid-June 1969,Vecchio asked Shirley and employee Mary Scou-ten,who worked together, whether they went tounionmeetings.Upon receiving an affirmativeanswer,he informed them that "maybe after theUnion went away" he would pay theirinsurance,and that he could not thengrant thema raise butwould think about it "after the Union went away."Vecchioalso mentionedthat he should have giventhem"the insurance"insteadof "the other week'svacationpay." Finally, in this conversation Vecchiosaid hewished the employees would not go to theunion meetings.Mary Scouten,in substance,testified as follows.She isemployed by Respondent as a top stitcher.She signeda cardat a union meeting onApril 22,1969. The next day she informed Vecchio that shewent tothat meeting.Vecchio replied, "Go with anopen mind." I find this does not violate the Act. Atother timesVecchio told Scouten, responding toher request for araise,that "if the Union didn'tcome in" he wouldgivethe employees "raises andbetter benefits," and thatin suchevent he wouldsee what he could do for her.Cheryl Shoemaker,a sewing machineoperator,testified substantially as follows.She signed a unioncard. On one occasion, in June 1969, she overheardPresident Vecchio tell employee Betty Lou Harveythat if Harvey "stuck by" him until after the Unionwent away he would do better by Harvey.Another witness for the General Counsel is Mar-garet Teetsel, a conspectus of whose testimony en-sues:She works for Respondentas an automaticpresser. InMay 1969 she signeda union card.When she was hired, a date not revealed in therecord, Vecchio asked her if shewas union-minded.However,in lateJune 1969 he inquired of herwhether she had signeda unioncard.In this sameconversation Vecchio said he "had a better plancomingup for aninsurancepolicy, but it wouldhave to be later." On another occasion Vecchio de-nied Teetsela raisein pay "because it would looklike a bribe to the Union.' I find no violation of theAct in these last two expressions, as they do nomorethan demonstrate neutrality.235Another top stitcher employed by Respondent isEleanorShoemaker.An abridgment of hertestimony discloses the following. She signed a cardfor the Union. After this, in May 1969, Vecchioasked her if she had signeda unionauthorizationcard, but added he had nothing against the Unionand that it was her "privilege"to sign.A cutter of Respondent named WilliamBurridgealso testified for the General Counsel. A con-densed, but adequate, version of his testimony fol-lows. Burridgesigneda union authorization card. Ashort time later President Vecchio asked him if hehad signed such a card. When Burridge answeredthat he had, Vecchio commented that it "did notmatter [because] we're going to have an electionanyway. You can vote the way you want to." Atanother time, Vecchio promisedBurridge a raise"after they [the Union] went away." I find this is anexpression of neutrality which does not violate theAct. Vecchio so acted after Burridge's wife com-plained to the former that her husband was un-derpaid compared with other cutters.Burridge alsooverheard Vecchio tell employee Marie Owens to"stick with me, and after this is over, I will fix youup." Elsewhere I have found this statement to be anunlawful promise of benefit.Vecchio once asked EmmaBurridge, an em-ployee of Respondent and the wife of William Bur-ridge, whyWilliam hadsigned a unionauthoriza-tioncard.Explainingitwas because other cutterswere receiving more than William, Emma askedVecchio why her husband was being compensatedless than the other cutters. Vecchio replied that "Ican'tgo intothis and after the Union goes away, Iwill seethat Bill is taken care of." I find this is anexpression of neutrality and, therefore, lawful. Con-tinuing,Vecchio told her that he knew William hadsigned a card and asked Emma to coax her husband"to keep out [of the Union] and when the Uniongoes away, [I'll] seethat he getsmoremoney." Onanother occasion, about June 1969, Vecchio toldEmma that "if the Uniongets in" hethought thathe "will [not] be able to keep up with everything,the insurance and everything that the Union woulddemand and [he] might be forced to lock thedoors."One of the members of the Union's committee isGail Bender.See General Counsel's Exhibit 7. Shealsosignedaunioncard.Shortly thereafterVecchio asked her if she hadsignedsuch a card.Continuing, he told Gail that if she stuck with himhe would take care of her, and that if the Unioncamein he would have to put a lock on the door.Not long after June 17, 1969, when Respondentwas informedthat Gail had been appointed to theUnion's committee,Vecchio accused Gail of wast-ing time andthat Gail "and thegirlsthat are for theUnionare the oneswho aremakingit tough." I findnothingcoercivein this statement,even though Ifind it disclosesantiunionhostility.Joseph Kovalick is employed by Respondent to 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo maintenanceand mechanic work. He signed aunioncard and was appointed to the Union's com-mittee. See General Counsel's Exhibit 7. AboutMay 1969, after Kovalick had signed a union card,Vecchio told him not to talk union during workinghours, that "there's not going to be Union," andthat if Kovalick did not like the way Vecchio ranthingsKovalick could pick up his paycheck.Although Kovalick admitted girls asked him aboutthe Union during working hours, he testified that hemerely replied to them that they should attend aunionmeetingto ascertain the answers. In myopinion, Vecchio did not transcend the permissiblelimits of free speech in this conversation, and I sofind. Further, I find that prohibiting talking duringworking hours is lawful. Accordingly, I find noviolation of the Act in Vecchio's said conduct.Dawn Posten, a machine operator for Respon-dent, inApril 1969,was asked by PresidentVecchio if she had signed a union card. In the sameconversation Vecchio added that after the unionorganizers"went away" he would grant some of thegirlsin the shopincreasesbringing their wages to$1.85 an hour, and that by Christmas he might payfor theinsuranceof the employees. On another oc-casion inApril or May 1969, Vecchio told Dawnthat "if the place went Union" he "could not affordto pay the benefits [and] would have to be forcedto put locks on his doors." Still another time heasked her whether two other employees, whom henamed,had signed union cards. Once he told herthat if the Union got in he would have to let somegirlso.The foregoing utterances are coercive, andI so find.Posten also testified that Supervisor Bowman"had Ethlyn Vandemark come by [our work sta-tions]to try to discourage us" from joining orshowing interestin the Union. This was just beforevacation in 1969. Since Vandemark is notan agentor supervisor of Respondent, I find that she maynot bind it with suchstatement.C. The Layoffand Dischargeof La VerneShoemakerShoemaker was hired by Respondent sometimein late1967. On April24, 1969,he signed a unionauthorization card and onApril 29, 1969, attendeda union meeting at the Hayloft Restaurant in Law-ton, Pennsylvania.About April30, 1969, employeeCoraBuckingham asked him if he attended themeeting of April 29,whether he had signed a unioncard,and whether any other employee on Cora'sfloor had signed such a card. As Cora has beenfound not to be a supervisor, I find that Respondentmay not be held accountable for such interrogation.About 2 p.m. on April 30, 1969, following theforegoing questioning of Shoemaker,Cora told himthat he was laid off for lack of work.At the timeShoemaker was operating the Paris puffer. How-ever, work was available on the bench.In the past,Shoemaker had been assigned to other jobs whenwork became slack on the Paris puffer. AlthoughShoemaker was laid off, Malcolm Burridge wasretained.Malcolm had been hired but 3 weeks be-fore this.Also,Margaret Teetsel, over whomShoemaker had seniority, was not laid off.Shoemaker was called back to work on May 23,1969. At this time President Vecchio told him thathe did not want any union talk in the plant. AboutMay 28, 1969, Vecchio told Shoemaker not to takeany time off without permission and that thereshould be only one person at a time in therestroom. Sortly thereafter Shoemaker noted thisstatement on a piece of paper on which he waskeeping count of his production of coats. He giveshis production figures to Cora Buckingham. How-ever, he also noted on this paper the destination ofsuch coats which appeared on the cartons in whichthey were being shipped.Soon President Vecchio came to him andremoved this paper from Shoemaker's hand. SeeGeneral Counsel's Exhibit 14. Amog other thingsthis exhibit recites that "Angel [Vecchio] came andtoldme not to take any time off without permis-sion. Think he said only one person in the restroomat a time." Shoemaker jotted down this informationfor Union Representative Murray Gassman.When Shoemaker reported for work the nextday,May 29, 1969, his timecard was missing fromthe rack.When Shoemaker saw Vecchio .about it,Vecchio replied he had "thought it over" and "hadto terminate Shoemaker." But no reason for thisdismissal was given.D. The Statusof CoraBuckinghamGeneral Counsel's evidence indicates that Mrs.Buckingham tells employees what to do, gives thempermission to take the afternoon or less time off,calls laid-off employees to return to work, teachesnew employees, lays off employees for lack of workafter checking with Supervisor Bowman, and has akey to the plant. In addition, Mrs. Buckingham islistedas "head of the shipping room" on thepayroll, and receives "the bonus that other super-visory employees get." However, some nonsuper-visory employees, such as "the maintenance andthe mechanic," also received the same bonuses asMrs. Buckingham. Finally, Vecchio referred to heras a "supervisor in an unemployment compensa-tion hearing.According toRespondent'sevidence,Mrs.Buckingham is "primarily a shipping clerk." Sheworks under Minnie Bowman, the general forelady,taking orders from the latter. Bowman supervisesalloperations, including shipping, but excludingcutting.Bowman also tells Buckingham whom tolay off when work is slack. Cora has performed alljobs except that of cutting. She spends about 98percent of her time in manual labor. She has noauthority to hire, fire, lay off, or promote. At mostshe shows other employees how to perform their C & M SPORTSWEAR MFG. CORP.functions.When anyone in Cora's department takesoff Cora reports this to Bowman or Vecchio. Shemay grant time off only after consulting with Bow-man.IV.RESPONDENT'S EVIDENCE REGARDING THE UNFAIRLABOR PRACTICESRespondent'spresident is Angelo Vecchio. Asummary of his testimony follows.When RoselynDaily was laid off there was not any work to whichshe could be assigned.But she was recalled whenbusiness improved.Although Daily insisted she waslaid off because she signed a union card,Vecchioretorted that that had nothing to do with it but thatlack of work accounted for his decision to lay heroff.OnMay 28, 1969, Vecchio saw LaVerneShoemaker writing on a piece of paper.Shoemakerwas checking sizes at the time although his job wastoput belts on garments.Soon Vecchio hadLaVerne turn over to him said piece of paper.LaVerne said"this [writing]is a hobby of mine .. .Imake notes."The next day Vecchio firedShoemaker.Vecchio previously had trouble with LaVerne.Shortly before April 28,1969,LaVerne broke asoap dispenser in the men's restroom.At anothertime in April 1969,LaVerne shouted at CoraBuckingham as she taught him "certain phases ofteaching." LaVerne also made holes on'the tablewith an ice pick. Several times LaVerne took offwithout permission.At another time LaVerneclaimed he injured his back to avoid moving someheavy goods in the garage.However, these derelic-tions occurred before LaVerne was laid off andthen recalled.Vecchio testified that LaVerne was fired for tak-ing notes,some of which related to business secrets,on company time,and that his other derelictions"didn't help the situation any, either."Vecchio ad-mitted that some of the notes related to statementsmade by him to LaVerne, but he contended thatLaVerne was insubordinate in taking even thesenotes.Vecchio denies the statements attributed to him,supra,byWanda Howard,Edna Sarnosky, Mar-garet Teetsel,William and Emma Burridge, andShirley Owen,who testified for the General Coun-sel. (Employee Mildred Luce gave testimony con-'firming Vecchio's denial of statements attributed tohim by William and Emma Burridge.)However, inFebruary 1969, prior to the advent of the Union,and pursuant to past practice,he told some em-ployees that if Respondent had good orders hewould take care of them.But he did not make anypromise of benefits to any employee after theUnion commenced to organize the plant. But whenthe Union entered the picture he refused to discussbenefits requested by employees because, "underthe law,"he knew he was "not allowed...to im-237prove their conditions while there was an organiz-ing campaign going on." However,in refusing totalk to employees about raises or other benefits hemerely told them he could not talk about thembecause to do so "is illegal."Vecchio did tell employees not to discuss theUnion during working hours because productionhad suffered thereby.But he never expressed op-position to the Union to any employee.Nor did hethreaten to discharge or lay off,oractuallydischarge or lay off,any employee because of unionactivities.And he never threatended to close theplant if the Union got in. However,he did mentionto employees that"union factories"worked lessthan 11 months a year whereas Respondentoperated an average of 11 months each year.Finally,Vecchio denied committing any of theunfair labor practices enumerated in the GeneralCounsel's complaint.Maynard Bowman,the husband of SupervisorMinnie Bowman,accompanied her about 6 p.m. onMay 6,1966, to the Pink Apple Restaurant, wherethey purchased their suppers to take out.However,Maynard remained in his parked car while Minnieentered the restaurant to put in the order and waitfor it while it was prepared.She returned to the carin 20 or 30 minutes with their supper. Although hewas not aware of a union meeting before arrivingthere, his wife told him when she reentered the carthat "there was a Union meeting there and she sawsome of the people there."Thereupon they left im-mediately.Minnie Bowman,one of Respondent's super-visors, confirmed her husband's foregoing version.Additonally,she testified that she did not go to theservice window, where takeout orders are usuallyprocessed,because it was closed.Therefore, con-sonent with a sign on that window, she went in-doors to place her order.Thus she entered by thedoor leading into the dining room and sat down at acounter in said room. She remained seated thereuntil receiving her order.While waiting for her order,Mrs. Bowman ob-served employees of Respondent in the immediatearea.One of them,RoselynDaily, introducedUnion Representative and Mrs. Gassman to Mrs.Bowman, but the latter refused to shake hands withthem"because I knew that I was supposed toremain neutral."According toMrs.Bowman, Roselyn Daily'sregular work involves tying linings.But Daily oftendoes other work"when there's an abundance of it."In late April 1969 Bowman laid off Daily because"there was no more trimming" for her, a job towhich Daily had been assigned that day. However,there was enough trimming work "to keep the regu-lar trimmers going."Further,Bowman testified that at no time did shequestion Daily concerning the latter's union activi-ties.However,Daily once voluntarily declared toBowman that Daily the night before had attended a 238DECISIONS OF NATIONAL LABOk RELATIONS BOARDunion meeting.This caused Bowman to remark,"Are you going to get a wage increase,becausethey said they wouldgive a wage increase."Also,Bowman denies that she everquestioned VirginiaBlaisure regarding the latter's union activities.Finally,BowmanaverredthatLaVerneShoemaker was laid off about April 30, 1969, forlack of work. However, he was discharged on May29, 1969. Bowman is familiar with the fact thatShoemaker broke a soap dispenser in the men'sroom and that holes in a table were caused byShoemaker.However, Bowman not only witnessedneither incident,but actually accused and repri-manded Malcolm Burridge of making such holes.Later she learned that Shoemaker created theseholes.Thereupon Bowman apologized to Burridgebut said nothing to Shoemaker.JennieOwen,another employee,testified thatPresident Vecchio never spoke to her as testified byGeneral Counsel'switnessWilliam Burridge. Insubstance Owen stated that Vecchio at no time in-vited her to stick with him and not become amember of the Union and that he would take careof her after the Union left. Nor did Owen hearVecchio tell any employees not to join the Union,question any employee concerning the latter's sig-ning of a union authorization card,or promise anyemployee benefits "when the Union leaves or ifthey do not go into the Union." However, Vecchiodid encourage Owen to attend union meetings andto make up her own mind whether to join it.Sewing machine operator Ethlyn Vandemark alsotestified on behalf of Respondent.A summary ofher testimony follows.Ethlyn told Dawn Posten, awitness for the General Counsel, that the Union"did not seem to be working out as good as theythought." But Ethlyn denies that Supervisor Bow-man asked her to convey such a message to Posten.Actually Ethlyn diddiscussthe "pros and cons" ofunionism with another employee, but neither Bow-man nor Vecchio instigated such conversations.Further,Ethlyn testified that neither Bowman norVecchio ever inquired of her about union activitiesor meetings or what attitude she had toward theUnion,nor did she hear either of them ask similarquestions of other employees.Respondent also introduced evidence throughother employees that neither Supervisor Bowmannor President Vecchio told them or other em-ployees to eschew the Union, or promised them orother employees benefits if the Union did not comeinto the shop,or threatened them or other em-ployees with reprisalsif theUnion came in, or in-terrogated them or other employees about theirunion sentiments or activity.Employees who sotestified are Isabelle Dixon,Lela Weida,JeannetteHarvey, and BettyLou Harvey.Other witnesses for Respondent testified thatVecchio forbade talking about the Union duringworking hours because he complained it interferedwith production;that he permitted them to talkunion during nonworking hours; that he told themitdid not matter to him whether they were for oragainst the Union;and that he want'd them to goto union meetings"and use our own judgement" or"go with an open mind."V.CONCLUDING FINDINGS AND DISCUSSIONA. The Refusal ToBargainAs found above, there were 77 employees in theappropriateunitatthe time the Respondentreceived the Union's demand about June 2, 1969,for recognition in an appropriate unit. Further, Ihave found that at that time Respondent had validauthorization cards from 42 employees in the unit.See General Counsel's Exhibits 3a-3pp. Patentlythis is a majority,and I so find. Respondent's con-tention that Amalgamated later lost its majority(see General Counsel's Exhibits 9, 10, and 11) isnot well taken,for two reasons:1.After a majority has been established, and ademand for recognition is based thereon,the em-ployer is under a statutory obligation to bargainwith the collective-bargaining representative for areasonable period following such demand, eventhough such majoritymay be lost during suchreasonable period. I find ti" . Respondent did notrecognize or bargainwiththe majority Union afterthe latter's demand for recognition,and that, untilRespondent does so bargain,said reasonable perioddoes not commence to run.N.L.R.B. v. GissellPacking Co.,395 U.S. 575.2. In anylevent, I find that Respondent's unfairlaborpractices,asfound herein,proximatelycaused the Union'smajority to be dissipated. HenceI find that Respondent may not profit by this loss asitresulted from Respondent'sown misconduct.Medo Photo Corp. v. N.L.R.B.,321 U.S. 678, 687.Since the Union enjoyed a majority when itrequested recognition,the remaining question iswhether the employer was nevertheless warrantedin insisting upon an election or whether it shouldhave granted recognition on the basis of theUnion'smajoritystatusresultingfrom theauthorization cards which the latter had obtained.It is my opinion,and Ifind, that abargainingorder is an appropriate remedy to redress such un-fair labor practices,because they are so coercivethat,even in the absence of an 8(a)(5) violation, abargaining order is necessary to repair the unlawfuleffect of those unfair labor practices.N.L.R.B. v.Gissel Packing,supra;Brown Specialty Company,180 NLRB 969. But I further find that, even ifRespondent's practices are deemed less pervasive,the possibility of erasing the effects of past prac-tices and of insuring a fair election by the use oftraditional remedies is slight and that employee sen-timent once expressed through cards, on balance,willbe better protected by a bargaining order.N.L.R.B. v.GisselPackingCo.,supra;Gissel C & M SPORTSWEAR MFG. CORP.239Packing Company, Inc.,180 NLRB54; LouisbergSportswear Co.,180 NLRB 739.Inmy opinion,Jasper Pool Car Service,175 NLRB 1025,is distin-guishable.B. Interference,Restraint, and Coercion1.By SupervisorMinnie BowmanAlthough I find that Supervisor Minnie Bowmanwas physically present in the Pink Apple Restaurantat a time when the Union was holdinga meetingthere, I find that her conduct did not amount tosurveillance. This is because I credit her and herhusband that they bothcameto said restaurant toobtain takeout orders, that he parked outside whileshe went in to place the orders, that she had to waitinsidewhile the orders were prepared, and thatneither of them knew of or intended to oversee themeeting.Accordingly, I find no violation of Section8(a)(1) was committed by Mrs.Bowman in visitingsaid restaurant at that particular time.About April 23, 1969, Forelady Minnie Bowman,admittedly a supervisor, asked employee RoselynDaily, after Daily had attendeda unionmeeting thenight before, how said meeting was and what thehourly wage would be if the Union got in. Bow-man'sdenial that she so inquired is not credited. Ifind this interrogation is coercive within the mean-ing of Section 8(a)(1) of the Act, because no law-ful necessity therefor is disclosed in the record.Mrs. Bowman also asked employee Virginia Blai-sure if Virginia attendeda union meeting, and inaddition told Virginia that, by sticking to PresidentVecchio, Virginia would benefit from it in the end.Bowman'scontrary evidence is not credited. Theforegoing question is not shown to be for a lawfulpurpose and, therefore, is coercive. And I find thatthe allusion to sticking to Vecchio reasonably con-notes refraining from union activity. Since Bowmanoffered a promise of benefit to Virginia to adjuretheUnion, I find this utterance violates Section8(a)(1) of the Act.2.By President Angelo VecchioAbout April 23, 1969, Vecchio joined employeeRoselyn Daily and Forelady Minnie Bowman whilethe latter two were conversing. Vecchio askedDaily how the chicken tasted at the union meetingwhich Daily attended the night before. I find thatsaid comment by Vecchio is innocuous and, there-fore, does not contravene Section 8(a)(1) of theAct.A few days later, about April 29, Vecchiourged Daily to ask questions about union benefits ata union meeting scheduled for later that day. This isnot coercive, and I so find. However, at anothertime on the same day Vecchio asked Daily if shehad told persons in the local beauty parlor that theUnion signed up a majority of the employees andwould thereby come into the shop. Vecchio'stestimony contradicting this is not credited. I findthat this last interrogation is coercive and, there-fore, contravenes Section 8(a)(1) of the Act.About May 6, 1969, Vecchio reprimanded Rose-lyn Daily for an alleged error in her work and com-mented that if she had kept her mind on her workinstead of the Union such a blunder would not haveoccurred. He also commented that such people goto union meetings. Vecchio's contrary testimony isnot credited. Nevertheless, I find that these state-mentsby Vecchio are not coercive, but, at most,demonstrate hostility to unions.On or about June 9, 1969, Vecchio asked Daily ifshe had solicited employees to sign union cards,and also warned her not to talk union or solicitunion membership in the shop, for if she did sherisked "drasticmeasures." His denial thereof is notcredited. I find these words are comprehensiveenough to proscribe such action during nonworkinghours. But the Act protects such conduct duringnonworking hours.Diamond Shamrock Co.,181NLRB 261. Hence I find that his said utterances arecoercive and are proscribed by Section 8(a)(1) ofthe Act. Cf.P. R. Mallory & Co. v. N.L.R.B., 422F.2d 757 (C.A. 7). Around thistimehe also con-fined Daily to her work station, whereas she for-merly was permitted to leave this area to pick upher work. But I find that so limiting the movementsof Daily was proper because it is part of manage-ment's function to schedule work in any manner itsee fit. And I further find that picking up work inanotherareaisnot part of Daily's regular job.Further, I find that this change in practice (1) didnot render Daily's job more onerous, and (2) wasnot motivated by a desire to retaliate against Dailyfor herunionsympathies.N.L.R.B. v. United StatesRailway Equipment Co.,424 F.2d 86 (C.A. 7) (em-ployee Berry). Hence I find that so circumscribingDaily does not violate Section 8(a)(1) of the Act.About July 29, 1969, Vecchio was asked by acommittee of employees to grant a raise in wages.However, he replied that he could do nothing aslong asthe Union "was there ... trying to get in.It isnot unlawful for an employer to deny wage in-creases during an organizational drive, for other-wise he may be accused of attempting to influenceemployees to decide against being represented by acollective-bargaining representative. That principleof law applies to the foregoing situation, for I findthat Vecchio was avoiding even the semblance ofgiantinga raise which could be construed as an at-tempt to wean union adherents from their union.Thusit isproper to postpone benefits where suchaction is taken to avoid the appearance of attempt-ing to influencethe employees' decision concerningtheir representation for purposes of collective bar-gaining.N.L.R.B. v. Dorn's Transportation Com-pany,Inc.,405 F.2d 706, 715 (C.A. 2);Uarco, Inc.,169 NLRB 1153. Accordingly, I find that this deni-al of araisedoes not violate the Act.Paradise Bowl-0-Mat, Inc.,180 NLRB 699;Equitable EquipmentCo., Inc.,178 NLRB 302. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDAt another time in July 1969, Vecchio,in a con-versationwithemployeeMargueriteEdwards,referred to a blunder he had made in that heprobably would have succeeded in keeping out theUnion in giving employees free insurance ratherthan a longer paid vacation.It is my opinion, and Ifind,that this statement does not contain a promiseof benefit,and that it is not otherwise coercive.Hence I find that it does not contravene the Act.But Vecchio,in July 1969, did offer a promise ofbenefit to employee Wanda Howard when he toldher that he had learned she displayed an interest inthe Union"because of the insurance"and that hewould give her such insurance if only that worriedWanda.Because such promise of benefit tends toalienate an employee's prounion sentiments it mustbe considered coercive under Section 8(a)(1) ofthe Act,and I so find.At another time, in June 1969,Vecchio told agroup of employees,among whom was WandaHoward,that if the Union struck he would operateif at least 20 employees continued to work, butotherwise he would have to close the doors andreturn to where he came from.This statement, Ifind,iscoercive, in that it implies that Vecchiowould remove the plant to another location if astrike were successful.Thus I find it is a threat ofretaliation.On this occasion Vecchio also promisedto increase their wages and insurance and statedthat,if he had known the Union would enter thepicture he would have given them insurance ratherthan an additional paid holiday.This statement byVecchio is also coercive as a promise of benefit,and I so find.Wanda Edwards overheard Vecchio threaten tofire employee LaVerne Shoemaker for writing in-formation on a pad,some of which I have foundwas protected.See General Counsel'sExhibit 14.This information was to be transmitted to Gassman,an official of the Union.Hence I find that thisthreat is coercive.The day after the Union held its first meetingPresidentVecchioaskedemployeeVirginiaBlaisure if she had gone to it and, upon receiving anaffirmative reply,asked her how many others at-tended and what the Union offered which he didnot. At another time he asked her how she felt aboutthe Union.On other occasions he asked her to re-peat what transpired at each union meeting she at-tended.One day he told her that he knew she hadsigned a union card.Vecchio's contrary evidence isnot credited. I find the foregoing utterances to becoercive within the meaning of Section 8(a)(1) ofthe Act.At another time Vecchio told Blaisure that if theUnion came in he would not be able to keep someof the slow workers and that he would have to layoff employees for about 2 months in a year duringthe slack season.I find this is a threat of reprisalscondemned by Section 8(a)(1) of the Act. He alsotold her he would have to close down if he"didn'tget the workers."Ifind this implies that a strikewould shut down the plant;but I further find thatthis is not coercive as it correctly predicts the usualconsequences of a strike.Vecchio also denied Blai-sure a raise in pay because he insisted he could notdo this during the Union's organizing drive. I findthis is not coercive because(sl) is not intended toundermine the Union,and (2)itdisplays thatneutrality which the Act imposes upon employerswhen a union seeks to represent employees.Vecchio also asked employee Shirley Owenabout mid-June 1969 whether she went to unionmeetings.Patently this is coercive,and I so find. Healso told her that, after the Union went away, hemight provide employees with free insurance andperhaps grant them a raise.Ifind this constitutes apromise of benefits and, therefore,amounts to for-bidden coercion.In this same conversation Vecchiofurthermentioned that he should have given theemployees free insurance rather than an additionalweek of paid vacations.Although this may be an in-nocuous statement when isolated,his entire re-marks cannot be so fragmentized.Rather the con-versation must be viewed in its entirety.Astro Con-tainer Company,180 NLRB 815.So considered, Ifind this last statement coercive because it wasrendered as part of a conversation heretofore foundto violate Section 8(a)(1) of the Act.Vecchio told employee Mary Scouten that if theUnion did not come in he would grant employeesraises in pay and improved benefits.His denialthereof is not credited.Ifind this amounts to apromise of benefits proscribed by Section 8(a)(1)of the Act.Vecchio also asked employees Margaret Teetsel,EleanorShoemaker,WilliamBurridge,GailBender, and Dawn Posten whether they signedunion cards.Manifestly this interrogation is coer-cive within the contemplation of Section 8(a)(1) ofthe Act,and I so find.In addition,Vecchio alsotold Emma Burridge,the wife of William and alsoan employee,that he knew William had signed acard and requested her to ask William to keep outof the Union,promising that William would receivemore money when the Union went away.Ifind thislast statement is embraced by Section 8(a)(1) ofthe Act and, therefore, is unlawful.Vecchio assured employee Gail Bender he wouldtake care of her if she stuck with him. Hs testimonyinconsistent with this is not credited. I find this is anunlawful promise of benefit intended to alienateGail from the Union.Also Gail was told by him thathe would have to put a lock on the door if theUnion came in. Vecchio's testimony not consonantwith this finding is not credited. I find this is coer-cive as it constitutes an unlawful threat of reprisal.Infinding that Vecchio made statements andasked questions amounting to unfair labor prac-tices, I have not overlooked his assurances to someemployees that he would not discriminate againstthem for attending union meetings,and his in- C & M SPORTSWEAR MFG. CORP.241sistence to them to go to the meetings with an openmind.Nor have I disregarded Respondent'sevidence that Vecchio told many employees that hewas not opposed to unions, that he did not unlaw-fully interrogate them regarding their union activi-ties or sympathies, and that he neither offered thembenefitsnor threatened them with reprisals.Although I have considered the foregoing evidence,which is favorable to Respondent's defense, Ineverthelessfind that Vecchio did engage in theunfair labor practices attributed to him and setforth above. Thisis becauselawful conduct towardsome persons does notper sedisprove unlawfulconduct toward others when the conduct towardsuch others is the very issue to be resolved.TheCopps Corporation,181NLRB 294,fn. 1. In thisconnection it is desirable to point out that, in asomewhat related field of law,i.e.,negligence insome tort cases, even extensive evidence of duecare by the defendant in the past does not neces-sarily negative negligence by such defendant on thefacts developed in the particular litigation tried incourt.C. The Layoffand Discharge of La Verne ShoemakerIt is my opinion,and I find, that Shoemaker wasdiscriminatorily selected to be laid off on April 30,1969,because of his union activity,notwithstandingthat I find that work was slack at the time.This ulti-mate finding is based on the entire record in thiscase, and the following subsidiary facts, which Ialso find:1.Shoemaker was abruptly released from theParis puffer in the middle of a work day, ratherthan being permitted to finish the day. This abrupt-ness gains added significance in view of the finding,which I make, that work was available on the benchwhich he was competent to perform.2.Since work was available on the bench, it isdifficult to perceive why Respondent assigned thesame to Malcolm Burridge and Margaret Teetsel,both of whom lacked seniority over Shoemaker. In-deed,Burridge,who had been recently hired, hadbeen employed but 3 weeks at the time.Preferringa junior employee, and withholding work from onehaving seniority,when a layoff becomes necessary,strongly suggests a discriminatorymotive.NewTruck Transport,Inc.,178NLRB 545. In myopinion,AwreyBakeries,Inc.,180 NLRB 905, isdistinguishable.3.Respondent was aware of Shoemaker's unionactivity,sinceCora Buckingham knew of it.Although I have found that Buckingham is not a su-pervisor,Ifind that she was hostile to the Unionand was closely allied to management. Hence I findthat it is reasonable to infer that she reported toRespondent her knowledge of Shoemaker's unionactivities.4.Shoemaker was laid off almost immediatelyafter Buckingham had interrogated him concerninghis and other employees'union activity.And I further find that,after being recalled towork,Shoemaker was discharged for union activityon May 29, 1969, and that the reason assigned atthe trial is a pretext to disguise the true reason. Thisultimate finding or conclusion is derived from theentire record and the findings recited below, whichI hereby find as facts:1.--Respondent had cognizance of Shoemaker'sunion activity,not only because of Buckingham'sknowledge thereof narrated above, but alsobecause Vecchio knew that Shoemaker had writtenan account of some of such activity on GeneralCounsel'sExhibit 14. Additionally Vecchio knewthat Shoemaker took down this information forUnion Representative Gassman.2.Not only was Shoemaker abruptly dischargedin the middle of the workweek,but he was not eventold about it. Thus he ascertained this event oc-curred only by inquiring why his timecard had dis-appeared from the rack.3.No reason was given as to why Shoemakerwas discharged.All that President Vecchio said wasthat he "had to terminate"Shoemaker.Ifind thisdoes not explain the cause of his dismissal.Failureto announce a reason for a discharge warrants theinference-and I draw it-that it was promipted bydiscriminatorymotives.VirginiaMetalcrafters, In-corporated,158 NLRB 958, 962;N.L.R.B.v.GriggsEquipment,Inc.,307F.2d 275, 278 (C.A. 5);N.L.R.B. v. PlantCitySteelCorp.,331 F.2d 511,515 (C.A. 5).4.Respondent entertained antiunion hostility.While this in itself is not an unfair labor practice, itmay be considered in evaluating the true motiveunderlying the discharge.Maphis ChapmanCorp. v.N.L.R.B.,368 F.2d 298, 304(C.A.4); N.L.R.B. v.Georgia Rug Mill,308 F.2d 89, 91(C.A. 5). In ad-dition,Respondent committed other unfair laborpractices.Similarly, this conduct throws light onthe purpose inducing Shoemaker's discharge.5.Not only was Shoemaker abruptly discharged,but his dismissal coincided with the Union's or-ganizing campaign.Arkansas-Louisiana Gas Com-pany, 142 NLRB 1083,1085-86. "The abruptnessof a discharge and its timing are persuasiveevidence as to motivation."N.L.R.B.v.Mont-gomery Ward & Co., Inc.,242 F.2d 497, 502 (C.A.2), cert.denied355 U.S. 829.6.Finally, although I find that lawful cause ex-isted justifying Shoemaker's discharge, such causewas used as a pretext to cloak the true reason. Suchlawful cause consists of Shoemaker's copying thenames of the addresses to whom Respondent wasshipping its goods.See General Counsel's Exhibit14. Patently the names and addresses of Respon-dent'scustomers may not be disclosed to unionagents by an employee.But I find that Respondentwould not have fired Shoemaker for this miscon-duct alone, especially since Vecchio took no im-mediateactiontodischargehimwhen hediscovered Shoemaker's transgression.Cf.N.L.R.B. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDv.L. E. Farrell Company,360 F.2d 205, 208 (C.A.2).In any eventI find that,even if such intended dis-closurecontributed to Shoemaker'sdischarge, itwas not the motivating or substantial reasontherefor.Rather,Ifind thatthemotivating, or asubstantial,ground for his discharge was his unionactivity.Thisis sufficient to render his dischargeunlawful.N.L.R.B.v.WhitinMachineWorks, 204F.2d 883, 885 (C.A.1);N.L.R.B. v. LexingtonChair Co.,361 F.2d 283, 285 (C.A. 4).Iam not unmindful that Shoemaker in the pastwas derelict in performing his tasks, and that hecould lawfully havebeen discharged therefor. But Ifurther findthat such misconductwas condoned byRespondent,since it did not at any time takedisciplinary action against him with respectthereto.It is pertinent to observe at this point that"Direct evidence of a purpose to discriminate israrely obtained,especiallyas employers acquiresome sophistication about the rights of their em-ployees under theAct; butsuch purpose may beestablished by circumstantial evidence."Corrie Cor-porationv.N.L.R.B.,375 F.2d 149, 152 (C.A. 4).Thereforeit is not unusual for an employer to pointto an employee's actualor doubtfulshortcomings,whichotherwisegenerally wouldbe overlooked, asthetruereason influencing a discriminatorydischarge.D. TheLayoffs ofRoselyn DailyIn my opinion Daily was laid off twice because ofher union activity,and I so find.Her first layoff oc-curred about 11:15 a.m. on April 29,1969, and'about 15 minutes after Vecchio reprimand her forallegedlymaking prounion statements at a localbeauty parlor.The precipitous nature of the layoff,especiallywhen viewed in connection with theforegoing irritation of Vecchio at Daily's prounionpronouncements, confirm the conclusion that lackof work was not the real cause for Daily's tempora-ry dismissal.Insofar as Vecchio's testimony is in-consistent herewith, I do not credit it.It is true, andIfind,that Vecchio denied Daily's accusation thatshe was being released because of her union activi-ty.But this denial is not conclusive. Indeed, I findthat this denial has been overcome by othertestimony,which I credit,that Vecchio expressedhostility to the Union and also committed unfairlabor practices.Further, I find that other work was available, sothat selecting Daily, rather than an employee whomshe outranked in seniority,to be laid off,rendersthe selection discriminatory.For it may reasonablybe expected when production is decreasing thatolder, more experienced,hands will be preferred toemployees enjoying less seniority.In addition, Dailyhad introduced Union Representative Gassman toSupervisor Bowman in a manner which Bowman soresented that Bowman refused to shake hands withGassman.It is reasonable to infer-and I do so-that this incident in part entered into the decisionto lay off Daily on April 29, 1969.Daily was recalled to work on May 6, 1969. Butabout May 12 she was again laid off for about aweek, allegedly for lack of work. As in the case ofher prior layoff I find that this time she likewise waspicked out to be sent home because of her unionactivity.The reasons mentioned above relating tothe finding that her first layoff was discriminatoryare equally applicable here. In this connection Ifind that although work was slack, some was availa-ble; but I further find that Respondent chose toretainMalcolm Burridge, a new employee who hadbeen hired but 3 or 4 weeks before this, to performthe remaining work, thus preferring an inex-F erienced employee with far less seniority than Dai-7y.This, too, indicates that Respondent departedfrom normal procedures in order to visit reprisalsupon a union advocate. SeeNew Truck Transport,Inc.,178 NLRB 545.E.The Status of Cora BuckinghamWhile the resolution of this branch of the issuesis not entirely free from difficulty, I find that Mrs.Buckingham is not a supervisor or agent of Respon-dent as those terms are used in Section 2(11) and(13) of the Act. It follows, and I find, thatshe is anemployee within the meaning of Section 2(3) of theAct, and belongs in the appropriate unit. This isbecause I find that Buckingham exercises none ofthe functions described in Section 2(11) of the Actas indicia of supervisory capacity or authority.While not decisive, three recent cases tend to sub-stantiate this result. SeeDisplay Sign Service, Inc.,180 NLRB 49, 50;Murphy Bonded Warehouse, Inc.,180 NLRB 463;G. C. Murphy Company,171NLRB 370, affirmed 422 F.2d 685 (C.A.D.C.).In this respect,it ismy opinion-and I find-thatBuckingham works under the supervision of Mrs.Bowman, a supervisor, performs manual labor dur-ing nearly all her working time, and only occa-sionally (1) gives instructions of a routine nature,(2) relays Supervisor Bowman's instructions to thefew employees in the shipping department, (3) al-lows requests of employees to take time off butonly after clearing such requests with Bowman, and(4) lays off employees after checking with Mrs.Bowman. Patently these minor supervisory tasks,sporadically exercised, do not vest Buckinghamwith that distinctive authority contemplated by theAct as characteristic of a supervisor, and I so find.It istrue, and I find, that Buckingham was listedas "head of the shipping room" on Respondent'spayroll, was characterized as a "supervisor" by Pre-sident Vecchio in an unemployment compensationhearing, and received a bonus which was granted tootherswho are supervisors. But this does notrequire a different result. For, as the court stressedin G.C.Murphy Company, supra:As far as the [employer's] instruction sheet[characterizing certain employees as exercising C & M SPORTSWEAR MFG. CORP."supervision"]isconcerned,itiswellestablished that "theoretical or paper powerwill not suffice"to make an individual a super-visor....The test is what power the workeractually exercises....Almost any employee"directs" other employees in some fashion atsome time.In my opinion,Huberta Coal Co., Inc.,168 NLRB122, on whichthe General Counsel relies,-does notcompel a contrary outcome.For in that case, unlikehere, the persons found to be supervisors"were en-gaged in precisely the same course of conduct asRespondent's admitted supervisors and representa-tives."But an employee like Buckingham,who per-forms manual labor 98 percent of her working time,can hardly be described as executing or discharging"precisely the same" services or the office of an un-denied supervisor.HenceHuberta CoalCo., Inc.,does not dictate or even suggest a finding thatBuckingham is a supervisor or agent of Respon-dent.Likewise,Equitable EquipmentCo., Inc.,178NLRB 302, is distinguishable.Notwithstanding the foregoing findings, I findthat Buckingham,although an employee, had anantipathy to the Union and displayed this feeling insome talks with employees.Her evidence incon-sistent herewith is not credited.And I further findthat Buckingham's interests were closely allied withmanagement.Consequently,Ifind that because ofsaid sentiments Buckingham conveyed to Respon-dent her knowledge that LaVerne Shoemaker hadengaged in union activity. This is material solely onthe question of whether Respondent was aware ofShoemaker's union activity at the time of his layoffon April 30, 1969.It does not render Respondentresponsible for her behavior.J. A. Compley Com-pany,181 NLRB 123, is distinguishable for there,unlike here, the employee was authorized by theemployer to undertake an antiunion campaign.F.The Strike of August 8,1969About August 8, 1969, the Union called a strikeof Respondent'semployees,and many of themresponded by ceasing to work.See General Coun-sel's Exhibit 10. I find that said strike was resortedto in order to protest Respondent's (1) refusal torecognize and bargain with the Union and (2) com-mission of the other unfair labor practices as al-leged in the complaint.However,Ihave found thatRespondent did not commit some of the unfairlabor practices ascribed to it in the complaint.Accordingly,Ifind that said strike is an unfairlabor practice strike only to the extent that itremonstrates against the unfair labor practicesfound herein,viz, the refusal to recognize and bar-gain collectively with the Union and specific con-duct found to violate Section 8(a)(1) of the Act, asdelineated in section V, above.In all other respectsIfind that such cessation of work is not an unfairlabor practice strike.243VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade,traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices prohibited by Section8(a)(1), (3), and (5) of the Act, I shall recommendthat the National Labor Relations Board order it tocease and desist therefrom and to take specific af-firmative action, as set forth below, designed to ef-fectuate the policies of the Act. Since the view ofthe finding that Respondent discriminated againstShoemaker and Daily it will be recommended thatitbe required (1) to offer Shoemakerimmediateand full reinstatement to his former position or onesubstantially equivalent thereto, without prejudiceto his seniority and other rights and privileges, and(2) to make whole Shoemaker and Daily for anylossof earnings suffered by reason of the dis-crimination against them.In making Shoemaker and Daily whole Respon-dent shall pay to eacha sumof money equal to thatwhich each would have earned as wages from thedate of his or her layoff, or discharge, or both, tothe date of reinstatement or a proper offer of rein-statement,as the case may be, less his or her netearnings during such period. Such backpay, if any,isto be computed on a quarterlybasis in themanner establishedby F.W.Woolworth Company,90 NLRB 289, with interest thereon at 6 percentcalculated by the formula set forth inIsis Plumbing& Heating Co.,138 NLRB 716. It will also berecommended that Respondent preserve and, uponreasonable request, make available to the Board oritsagents,for examination and copying,allper-tinent records and data necessary to aid in analyz-ing and determining whatever backpay may be due.Upon the basis of the foregoing findings of fact,and upon the entire record, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section2(5) of the Act.2.Respondent is an employer as defined in Sec-tion 2(2), and is engaged in commerce within themeaning of Section 2(6) and(7), of the Act.3.By discriminating in regard to the tenure ofemployment of LaVerne Shoemaker and RoselynDaily, thereby discouragingmembership in theUnion,a labor organization, Respondent has en-427-258 O-LT - 74 - 17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDgaged in unfair labor practices condemned by Sec-tion 8(a)(3) and (1) of the Act.4.All production and maintenance employees ofRespondent, employed at its Meshoppen, Pennsyl-vania, plant, exclusive of office clericals and super-visors as defined in Section 2(11) of the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.5.On or about June 2, 1969, and at all materialtimes thereafter, the Union represented a majority,and has been the exclusive bargaining representa-tive,of all the employees in the aforesaid ap-propriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act; andRespondent was on that date, and has been since,legally obligated to recognize and bargain with theUnion as such.6.By refusing to recognize and bargain collec-tively with the Union in regard to the employees insaid appropriate unit on and since about June 2,1969, Respondent has engaged in unfair labor prac-tices prohibited by Section 8(a)(5) and (1) of theAct.7.By engaging in the conduct set forth in sectionV, B,supra,Respondent has engaged in additionalconduct interdicted by Section 8(a)(1) of the Act.8.The above-described unfair labor practices af-fect commerce within the contemplation of Section2(6) and (7) of the Act.9.Respondent has not committed any other un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, I recommend that the Board enteran Order that Respondent, C & M SportswearManufacturing Corporation, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the Amalga-mated,or any other labor organization, by layingoff or discharging employees or otherwise dis-criminatingin anymannerin respect to their tenureof employment or any term or condition of employ-ment.(b)Refusingto recognize or bargain with theAmalgamated as the exclusivebargainingrepresen-tative of all the employees in the above-describedappropriate unit.(c)Coercivelyinterrogatingemployees concern-ing theirand other employees' union membership,activities, and desires.' In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulationsof theNational Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section102 48of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the event(d) Threatening to close its plant or take otherreprisalsif the employees chose a collective-bar-gaining representative.(e) Promising employeesincreases in wages andother benefits if they refused to be represented by acollective-bargaining agentor if they refused to jointhe Amalgamated.(f)Warning employees not to talk about theUnion or to solicit union membership in the shopduring nonworking hours.(g) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreementrequiringmembershipin a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.2.Takethefollowingaffirmativeactiondesignated to effectuate the policies of the Act:(a)Upon request, recognize and bargain withthe Amalgamated as the exclusive representative ofall employees in the aforesaid appropriate unit and,if an understanding is reached, embody such un-derstanding in a written, signed agreement.(b)Offer LaVerne Shoemaker immediate andfull reinstatement to his former position or one sub-stantially equivalent thereto, without prejudice tohis seniority and other rights and privileges enjoyedby him, and make him whole for any loss of pay hemay have suffered by reason of his layoff and hissubsequent discharge, with interest on any suchsums at the rate of 6 percent per annum.(c)Notify said LaVerne Shoemaker, if presentlyserving in the Armed Forces of the United States,of his right to reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d)Make whole Roselyn Daily for any loss ofpay she may have suffered by reason of her layoffs,with interest on any suchsums atthe rate of 6 per-cent per annum.(e) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(f)Post at its plant at Meshoppen, Pennsylvania,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 4, after being dulysigned by Respondent's authorized representative,shallbe posted by it immediately upon receiptthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " C & M SPORTSWEAR MFG. CORP.245thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(g)Notify the Regional Director for Region 4, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges unfair labor prac-tices not found herein.Y In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwnting,within 10daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmenntWe hereby notify our employees that:WE WILL NOT discourage membership inAmalgamated Clothing Workers of America,AFL-CIO,or any other labor organization, bylaying off or discharging employees or other-wise discriminating in any manner in respect totheir tenure of employment or any term orcondition of employment.WE WILL NOTrefuseto recognize or bargainwith saidAmalgamated as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT coercively ask employeesquestions about their and other employees'union membership,activities, and desires.WE WILL NOT threaten to close our plant orto take other reprisals if our employees chose aunion to represent them.WE WILL NOT promise employees increasesinwages and other benefits if they refuse tojoin the Amalgamated or if they refuse to havea union in the plant.WE WILL NOT warn employees not to talkabout the union or to solicit union membershipin the shop during nonworking hours.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed to them by Sec-tion 7 of the National Labor Relations Act, ex-cept to the extent that such rights may be af-fected by an agreement requiring membershipin a labor organization under a valid union-shop clause as authorized by Section 8(a)(3)of the Act.WE WILL offer LaVerne Shoemaker im-mediate and full reinstatement to his formerjob,or one substantially equivalent to it,without prejudice to his seniority and otherrights and privileges enjoyed by him, and payhim backpay for any loss of pay he may havesuffered as a result of his layoff and subsequentdischarge by us, with interest on any such sumsat 6 percent per annum.WE WILL notify LaVerne Shoemaker, ifpresently serving in the Armed Forces of theUnited States, of his right to full reinstatementupon application in accordance with the Selec-tiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.WE WILL pay Roselyn Daily backpay for anyloss of pay she may have suffered as a result ofher layoffs by us, with interest on any suchsums at 6 percent per annum.WE WILL, upon request, bargain collectivelywith said Amalgamated as the exclusive bar-gaining representative of all employees in thebargainingunit described below with respect torates of,pay, wages, hours of employment, andother conditions of employment, and, if an un-derstanding is reached, embody such un-derstanding in a written,signed agreement.The bargaining unit is:All our production and maintenance em-ployees employed at our Meshoppen,Pennsylvania, plant, exclusive of officeclericalemployees and supervisors asdefined in Section 2(11) of the Act.All our employees are free to become or remain,or refuse to become or remain, members of saidAmalgamatedClothingWorkers of America,AFL-CIO, or any other labor organization.C & M SPORTSWEARMANUFACTURINGCORPORATION(Employer)DatedBy(Representative) (Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 1700 Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsyl-vania 19107, Telephone 215-597-7601.